          Case
           Case1:21-cr-00167-LJL
                1:21-cr-00167-LJL Document
                                   Document7-1 Filed04/09/21
                                            8 Filed  04/09/21 Page
                                                               Page11ofof44




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                v.                                                Protective Order

JESUS ALBERTO BRITO                                               21 Cr. 167 (LJL)
MALDONADO,

                          Defendant.


        Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

        1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general

obligation to produce exculpatory and impeachment material in a criminal case. Certain of that

discovery may include material that (i) affects the privacy and confidentiality of individuals;

(ii) would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and/or (iv) is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case. Discovery materials produced by the Government to the defendant or his

counsel that are either (1) designated in whole or in part as “Confidential” by the Government in

emails or communications to defense counsel, or (2) that include a Bates or other label stating

“Confidential,” shall be deemed “Confidential Material.”
             Case
              Case1:21-cr-00167-LJL
                   1:21-cr-00167-LJL Document
                                      Document7-1 Filed04/09/21
                                               8 Filed  04/09/21 Page
                                                                  Page22ofof44




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       2. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”), other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. Confidential Material shall be

maintained in a safe and secure manner solely by the defendant’s counsel; shall not be possessed

by the defendant, except in the presence of the defendant’s counsel; and shall not be disclosed in

any form by the defendant or his counsel except as set forth below.

       3. Confidential Material may be disclosed by counsel, consistent with the terms set forth

above, to:

                 (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed

by or retained by counsel, as needed for purposes of defending this action;

                 (b) Prospective witnesses for purposes of defending this action.

       4. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for Confidential Material that has been made part of the record of this case, and

subject to defense counsel’s obligation to retain client files under the Rules of Professional

Conduct, the defense shall return to the Government or securely destroy or delete all Confidential

Material, including the seized ESI Confidential Material, within 30 days of the expiration of the

period for direct appeal from any verdict in the above-captioned case; the period of direct appeal


                                                  2
          Case
           Case1:21-cr-00167-LJL
                1:21-cr-00167-LJL Document
                                   Document7-1 Filed04/09/21
                                            8 Filed  04/09/21 Page
                                                               Page33ofof44




from any order dismissing any of the charges in the above-captioned case; or the granting of any

motion made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.

       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons

shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       8. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                3
            Case
             Case1:21-cr-00167-LJL
                  1:21-cr-00167-LJL Document
                                     Document7-1 Filed04/09/21
                                              8 Filed  04/09/21 Page
                                                                 Page44ofof44




                                    Retention of Jurisdiction
       9. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney for the
   Southern District of New York



    _______________________
By: _____________________________                             4/8/2021
                                                        Date: _____________________1
   Jonathan L. Bodansky
   Assistant United States Attorney




   /s/Zawadi Baharanyi
   ___________________________                                4/8/2021
                                                        Date: _____________________
   Zawadi Baharanyi
   Counsel for Jesus Alberto
   Brito Maldonado



SO ORDERED:

Dated: New York, New York
              9 2021
       April __,

                                                        _________________________________
                                                        HONORABLE LEWIS J. LIMAN
                                                        UNITED STATES DISTRICT JUDGE




                                                4
